Judgment, Supreme Court, New York County, entered on June 29, 1973, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. Concur — McGivern, P. J., Murphy and Lane, JJ.; Markewieh and Kupferman, JJ., concur in the following memorandum by Markewieh, J.: I concur in the result of affirmance, but here again we find an instance of increase of ad damnum granted by the court at the moment of trial, not upon the usually required papers (see, e.g., Koupash v. Grand Union Co., 34 A D 2d 695), but on oral application based solely upon service of a notice of intention to move to amend at trial. Indeed, when the jury returned a verdict for $1,000 more than the amount of the new ad damnum, the Trial Justice, promptly and sua sponte, further increased the ad damnum accordingly. Trial counsel astutely consented to reduction of the verdict by $1,000. The action of the court comes sufficiently close to abuse of discretion to justify calling attention to a practice which we have condemned again and again. (See Koi v. P. S. & M. Catering Corp., 15 A D 2d 775; Galarza v. Alcoa S.S. Co., 34 A D 2d 907; Osborne v. Miller, 38 A D 2d 298; and most recently Coleman v. New York City Tr. Auth., 44 A D 2d 673.)